NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-0342-20

IN THE MATTER OF COUNTY
OF HUDSON AND HUDSON
COUNTY PBA LOCAL 334


                Submitted May 19, 2022 – Decided June 16, 2022

                Before Judges Haas and Alvarez.

                On appeal from the New Jersey Public Employment
                Relations Commission, PERC Nos. 2020-55 and 2021-5.

                Juan Mendoza, appellant pro se.

                Christine Lucarelli, General Counsel, attorney for
                respondent New Jersey Public Employment Relations
                Commission (Frank C. Kanther, Deputy General
                Counsel, on the brief).

                Chasan Lamparello Mallon & Cappuzzo, attorneys for
                respondent County of Hudson (Cindy Nan Vogelman,
                of counsel and on the brief; Priscilla E. Savage, on the
                brief).

PER CURIAM

       Juan Mendoza appeals an August 13, 2020 final agency decision of the

State of New Jersey Public Employment Relations Commission (PERC) denying
reconsideration of an earlier decision granting summary judgment to Hudson

County. PERC also affirmed the denial of a cross-motion filed by Hudson

County Police Benevolent Association (PBA), Local 334. We now affirm.

      Mendoza worked as a Hudson County sheriff's officer beginning in 1999,

and belonged to the Hudson County PBA. On May 14, 2018, he was transferred

from the Detective Bureau to the Cyber Crimes Unit. He had unsuccessfully

asked for this transfer in 2015. Upon reassignment, his name initially remained

on certain lists for overtime offered to detectives. On June 25, 2018, Mendoza

was removed from the overtime lists for early start trips, late trips, and child

support/criminal raids. In the Cyber Crimes Unit, Mendoza can only request

overtime assignments if no one in the Detective Bureau is available. Mendoza

was removed from the extradition assignment list on August 21, 2018.

      On November 30, 2018, Hudson County PBA Local 334 filed an unfair

practice charge (UPC) against the County, alleging that by transferring Mendoza

and removing him from the lists, the County violated the New Jersey Employer-

Employee Relations Act, N.J.S.A. 34:13A-1 to -64, specifically subsections

5.4(a)(1) and (3). Mendoza has been an active leader in his union for years, and

represented many members in various actions against the Department and the

County.


                                                                          A-0342-20
                                       2
      PERC's initial May 28, 2020 decision, and its August 13, 2020 denial of

reconsideration, found the PBA's UPC regarding Mendoza's transfer untimely.

N.J.S.A. 34:13A-5.4(c) states: "no complaint shall issue based upon any unfair

practice occurring more than six months prior to the filing of the charge . . . ."

No exception applied.     As Mendoza's transfer occurred May 14, 2018, the

November 30, 2018 union filing was not timely.

      The portion of the UPC related to Mendoza's removal from overtime lists

was, however, timely. As to that claim, PERC decided that removing Mendoza's

name was not retaliation, but rather a step taken in compliance with existing

collective negotiated agreements (CNA). Detectives have contractual priority

in being offered overtime from both lists. In fact, the PBA itself initially

requested that the County limit Mendoza's overtime opportunities in light of the

CNAs in effect and past practice.

      Neither the County nor the PBA appealed PERC's August 13, 2020

decision. On September 28, 2020, Mendoza individually filed this appeal. On

July 29, 2021, PERC filed a motion to dismiss on the basis that Mendoza had no

standing to pursue the matter. That application was denied without prejudice

pending the decision of the merits panel.




                                                                            A-0342-20
                                        3
      Mendoza's points of error include claims that the individuals who made

the administrative decisions to remove him from the overtime lists all had

conflicts of interest. He states the following:

            POINT I

            THE RESPONDENTS AND PERC FAILED TO
            DISCLOSE AND CONSIDER ADDITIONAL
            UNFAIR LABOR PRACTICE (UFLP) CASES
            PENDING IN PERC, SUCH AS PERC CO-2019-100,
            THIS UFLP WAS FILED UNDER MY DIRECTION
            ON    LABOR     LAW     AND    WORKER'S
            COMPENSATION LAW VIOLATIONS ENFORCED
            BY LT. ROLON.      THE DISCLOSURE AND
            INCLUSION OF THIS UFLP WOULD HAVE
            DISPLAYED A TIMELINE OF SEVERAL
            EXTRADITIONS WHICH LED UP TO MY
            TRANSFER AND REMOVAL FROM THE
            EXTRADITION OVERTIME LIST THAT WOULD
            HAVE AFFECTED THE PERC DECISIONS.

            POINT II

            THE NON-DISCLOSURE OF ADDITIONAL
            INTERNAL UNION ACTIONS RELATING TO THE
            UFLP CHARGE THAT OCCURRED WITHIN THE
            SIX-MONTHS.

            POINT III

            THE      RESPONDENTS   FAILED     TO
            ACKNOWLEDGE THE VARIOUS CONFLICTS OF
            INTEREST THAT EXISTED BETWEEN THE
            PARTIES IN THE UFLP.



                                                                      A-0342-20
                                        4
      POINT IV

      IN THE PERC DECISIONS, PERC COMMISSIONER
      PAPERO'S POSITION SHOULD HAVE BEEN
      REPLACED WITH ANOTHER COMMISSIONER
      AND THE VACANT COMMISSIONER POSITION
      SHOULD HAVE BEEN FILLED.

      POINT V

      RESPONDENTS FAILED TO DISCLOSE THE
      CONFLICTS OF INTEREST THAT EXISTED
      BETWEEN      THE      APPELLATE     AND
      UNDERSHERIFF CONTI IN RELATION TO
      [FILED] COMPLAINTS ON UNION RETALIATION.

      POINT VI

      THE DECISION OF THE TRANSFER AND THE
      REMOVAL      FROM      THE    EXTRADITION
      OVERTIME LIST AFTER DISCLOSURES OF LAW
      VIOLATIONS     AND      UNION   ACTIVITIES
      VIOLATED N.J.A.C. 4A:2-5.1.

      POINT VII

      ON JULY 29, 2021, A MOTION TO DISMISS WAS
      [FILED] BY PERC TO THE APPELLATE DIVISION
      STATING AS A NON-PARTY, [MENDOZA]
      COULD NOT PROCEED WITH THE APPEAL.

In his reply brief, he adds the following points of error:




                                                             A-0342-20
                                  5
             POINT I

             ON   NOVEMBER    30,  2021,  THE    PERC
             COMMISSION FILED A LETTER BRIEF WITH THE
             APPELLATE DIVISION REQUESTING THE
             APPEAL TO BE DISMISSED CLAIMING
             [MENDOZA] WAS NOT A PARTY IN THE
             COMMISSION DECISION.

             POINT II

             HEARING OFFICER CONFUSED THE OVERTIME
             DISTRIBUTION OF CHILD SUPPORT AND
             CRIMINAL RAIDS (WARRANT EXECUTIONS)
             PAST PRACTICE WAS ALREADY ESTABLISHED
             IN THE AGENCY THAT WAS AVAILABLE TO
             ALL DETECTIVES.

             POINT III

             THE RETALIATION CLAIMS ON THE DECISIONS
             [WERE] NOT PROPERLY INVESTIGATED BY THE
             INITIAL HEARING OFFICER OR THE PERC
             COMMISSION TO PROPERLY . . . DECIDE ON
             RETALIATION.

             POINT IV

             THE PERC COMMISSION DID NOT PROPERLY
             APPLY THE BRIDGEWATER[1] STANDARDS IN
             THE DECISIONS.

             POINT V

             THE HEARING OFFICER IMPROPERLY APPLIED
             A REQUEST TO CONDUCT CJIS TRAININGS FOR

1
    In re Bridgewater Twp., 95 N.J. 235 (1984).
                                                        A-0342-20
                                        6
             THE COURT BUREAU PERSONNEL AND . . .
             FAILED TO ACKNOWLEDGE THE ACTUAL
             TRANSFER DATE   AND REMOVAL FROM
             OVERTIME LIST.

             POINT VI

             THE RESPONDENT'S BRIEF WAS SERVED LATE
             TO THE APPELLATE ON DECEMBER 7, 2021, THE
             RESPONDENT[']S    BRIEF   SHOULD       BE
             PRECLUDED FROM PARTICIPATING IN THE
             APPEAL BASED ON APPELLATE DIVISION
             SCHEDULING ORDER AND [RULE] 1:3-3.

      The appeal must be dismissed because Mendoza lacks standing. The UPC

charge was brought by the union against a municipal entity. See N.J.A.C. 19:14-

1.1 and 1.2. Since Mendoza was not a party to the prior proceedings, he lacks

authority to appeal the outcome. Cf. Too Much Media, LLC v. Hale, 413 N.J.

Super. 135, 163 (App. Div. 2010) ("Ordinarily, a litigant may not claim standing

to assert the rights of third parties.") (citation omitted).

      Even if he did have standing, Mendoza falls woefully short of the high bar

he must vault in order to prevail. The scope of judicial review of PERC's factual

determinations is quite limited. See Bridgewater Twp., 95 N.J. at 245. "The

evaluation of the evidence is assigned to PERC, not to us." Ibid. Similarly, in

determining whether a UPC was established, and whether PERC's review of a

UPC is legally sustainable, our scope of review is limited. Bridgewater Twp.,


                                                                           A-0342-20
                                          7
95 N.J. at 244. The agency's interpretation of the statute is entitled to great

deference. Ibid.

      Nothing in the record suggests that the decision was arbitrary or

capricious. The challenge to the transfer was out of time. Mendoza's removal

from the overtime lists merely brought the County and the Sheriff's Department

into compliance with previously negotiated contracts. Thus, PERC decided the

matter correctly on the merits.

      In Mendoza's last paragraph of his initial brief, he requests the matter be

transferred to the Office of Administrative Law or the Supreme Court, since he

claims there is a conflict with "civil service employees." Such transfer is not a

valid procedural alternative. Similarly, Mendoza's request that the matter be

referred to the New Jersey Office of the Attorney General is without foundation.

We find Mendoza's arguments so lacking in merit that they do not require further

discussion in a written decision. See R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                           A-0342-20
                                       8